Citation Nr: 0942862	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-31 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.  

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a prostate 
disorder, to include as due to herbicide exposure.  

4.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.  

5.  Entitlement to service connection for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
North Little Rock, Arkansas, which denied the benefits sought 
on appeal.  The Veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.

A hearing was held on August 4, 2009, by means of video 
conferencing equipment with the appellant in North Little 
Rock, Arkansas, before the undersigned Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The Board also notes that the Veteran's appeal had originally 
included the issues of entitlement to service connection for 
bilateral hearing loss and tinnitus; however, during the 
pendency of the appeal, the RO granted those benefits in an 
October 2008 rating decision.  Accordingly, those issues no 
longer remain in appellate status, and no further 
consideration is required.

The issues of entitlement to service connection for 
headaches, a sinus disorder, a prostate disorder, and a skin 
disorder will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

During a hearing before the Board on August 4, 2009, and 
prior to the promulgation of a decision in the appeal, the 
Veteran and his representative indicated that they would like 
to withdraw the appeal for the issue of entitlement to 
service connection for erectile dysfunction.   


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran for the issue of entitlement to service connection 
for erectile dysfunction have been met. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2009).

In this case, prior to the promulgation of a decision, the 
Veteran and his representative indicated at the August 2009 
hearing before the Board that they would like to withdraw the 
appeal for the issue of entitlement to service connection for 
erectile dysfunction.  The hearing testimony of the Veteran 
and his representative was later reduced to writing and 
incorporated into the record in the form of a written 
transcript.  Therefore, the transcript of that hearing has 
been accepted as a withdrawal of that issue on appeal. See 
Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, the 
Veteran has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal for the issue of entitlement to service connection 
for erectile dysfunction is dismissed.  


REMAND

Reason for Remand:  To search for in-service clinical records 
and to afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

In this case, the Veteran's June 1969 pre-induction 
examination indicates that his head and sinuses were found to 
be normal.  As such, the presumption of soundness applies.  
However, the Veteran did report having a medical history of 
frequent or severe headaches at that time.  He also testified 
at the August 2009 hearing before the Board that he had 
headaches and sinus problems prior to his military service.  
On remand, the RO should readjudicate whether the presumption 
of soundness can be rebutted in this case under the standard 
in the law as interpreted by VA General Counsel and in Wagner 
v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence). VAOPGCPREC 
3-03 (July 16, 2003). 

In addition, the Veteran testified that he sought treatment 
for headaches approximately midway through his service in 
Vietnam.  In particular, he indicated that he stayed 
overnight during such treatment.  However, the Board notes 
that the Veteran's service treatment records do not document 
him as being admitted overnight for any treatment.  
Therefore, the RO should attempt to obtain and associate with 
the claim file any available in-service clinical records.  

Moreover, the Board notes that the Veteran was not afforded a 
VA examination in connection with his claims for service 
connection for headaches and a sinus disorder.  His service 
treatment records document him as having reported a history 
of sinus trouble in February 1970, and he was seen in 
November 1970 with complaints of headaches.   His post-
service medical records also show that he was treated for 
possible sinusitis approximately three years after his period 
of service as well as for a headache problem in 1980.  
Subsequent treatment records also document other complaints 
and diagnoses pertaining to his headaches and sinuses.  
However, the evidence of record does not include a medical 
opinion addressing the etiology of such symptomatology.  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary for the purpose of determining the 
nature and etiology of any headaches and sinus disorders that 
may be present.  

Similarly, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his claims for 
service connection for a prostate disorder and skin disorder, 
which he contends are due to herbicide exposure.  His service 
records do indicate that he served in the Republic of Vietnam 
from May 1970 to May 1971.  As such, he served in the 
Republic of Vietnam during the Vietnam era and is therefore 
presumed to have been exposed during such service to certain 
herbicide agents, including Agent Orange.  

In addition, the Veteran has been diagnosed with various 
disorders, including bladder outlet obstruction, bilateral 
nephrolithiasis, renal cysts,  pruritis sroti, perleche, 
dermatitis, seborrheic keratosis, and tinea pedis.  Although 
none of these disorders are on the list of diseases that VA 
has associated with Agent Orange exposure, the regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service. 38 C.F.R. §§ 3.303(d), 
3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a presumption of service connection 
provided by law is not the sole method for showing causation 
in establishing a claim for service connection for disability 
due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange).  

Nevertheless, the evidence of record does not include a 
medical opinion based on a complete review of the claims file 
specifically addressing whether the Veteran currently has a 
prostate disorder and/or skin disorder that are causally or 
etiologically related to his herbicide exposure in service.  
In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  Therefore, the 
Board finds that a VA medical opinion is necessary for 
determining the nature and etiology of any prostate and skin 
disorders that may be present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC), or 
other appropriate location, to make a 
specific request for service medical 
inpatient records of the Veteran and 
through any other appropriate records 
repository to which pertinent clinical 
records may have been sent.  These 
efforts should include requesting 
clinical records documenting the 
Veteran's treatment for headaches or 
sinus problems in Vietnam between May 
1970 and May 1971.

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any headaches and sinus 
disorder that may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, including the Veteran's complete 
service treatment records, post-service 
medical records, and statements.  The 
examiner should note that there is a 
legal question in this case to be 
resolved by the adjudicator as to 
whether headaches or a sinus disorder 
existed prior to service.  

The examiner should identify all 
current headache and sinus disorders.  
For each disorder identified, the 
examiner should assume that the 
disorder did not preexist service and 
opine as to whether it is at least as 
likely as not that that the disorder 
is causally or etiologically related 
to the Veteran's military service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a certain conclusion is so 
evenly divided that it is as medically 
sound to find in favor of such a 
conclusion as it is to find against 
it.)

In the alternative, the examiner 
should assume that the current 
diagnoses did exist prior to the 
Veteran's period of service and state 
whether the disorder(s) worsened in 
severity during service.  If so, he or 
she should indicate whether the 
increase in severity was consistent 
with the natural progression of the 
disease or whether the increase 
represented a permanent worsening or 
"aggravation" of the disease beyond 
its natural progression.  In 
responding to this question, the 
examiner should note that temporary or 
intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered 
"aggravation in service" unless the 
underlying condition, as contrasted 
with symptoms, has worsened.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any prostate and skin 
disorder that may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, including the Veteran's service 
treatment records, post-service medical 
records, and lay statements.  It should 
be noted that the Veteran is presumed 
to have been exposed to certain 
herbicide agents, including Agent 
Orange, during his military service.  
The examiner should then identify all 
current prostate and skin disorders.  
For each disorder identified, the 
examiner should state whether it is at 
least as likely as not that the 
disorder is due to his herbicide 
exposure in service or is otherwise 
causally or etiologically related to 
his military service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence, if any.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
certified to the Board for appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


